             Case 2:20-cv-00966-NR Document 117 Filed 07/17/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR                                   Civil Action
 PRESIDENT, INC.; et al.,

                Plaintiffs,
                                                       No. 2:20-CV-966
        v.

 KATHY BOOCKVAR; et al.,

                Defendants.                            Judge J. Nicholas Ranjan


                MOTION FOR ADMISSION PRO HAC VICE OF JASON H. LISS

       Jason H. Liss, undersigned counsel for the National Association for the Advancement

of Colored People Pennsylvania State Conference, Common Cause Pennsylvania, League of

Women Voters of Pennsylvania, Patricia DeMarco, Danielle Graham Robinson, and Kathleen

Wise (collectively, “Intervenors”), hereby moves that he be admitted to appear and practice in

this Court in the above-captioned matter as counsel pro hac vice for Intervenors pursuant to

LCvR 83.2(B).

       In support of this motion, undersigned counsel attaches the Affidavit for Admission Pro

Hac Vice of Jason H. Liss filed herewith, which, it is averred, satisfies the requirements of the

foregoing Local Rules.

Dated: July 17, 2020                                   Respectfully submitted.

                                                       /s/ Jason H. Liss
                                                       Jason H. Liss (Mass. Bar No. 672902)
                                                       WILMER CUTLER PICKERING
                                                          HALE & DORR LLP
                                                       60 State Street
                                                       Boston, MA 02109
                                                       Telephone: (617) 526-6699
                                                       Facsimile: (617) 526-5000
                                                1
Case 2:20-cv-00966-NR Document 117 Filed 07/17/20 Page 2 of 2




                                 jason.liss@wilmerhale.com




                            2
